Citation Nr: 0715499	
Decision Date: 05/24/07    Archive Date: 06/01/07

DOCKET NO.  04-44 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to an increased rating for right knee strain, 
currently evaluated as 10 percent disabling. 

2.  Entitlement to an increased rating for chondromalacia 
with torn meniscus left knee, currently evaluated as 10 
percent disabling. 

3.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from 
October 1996 to April 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
April 2004.  A statement of the case was issued in August 
2004, and a substantive appeal was received in December 2004.

Although the veteran's notice of disagreement also initiated 
an appeal as to several other issues which were denied in the 
March 2004 rating decision, his December 2004 substantive 
appeal expressly limited his appeal to the three issues 
listed on the first page of this decision. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The present appeal involves the veteran's claims that the 
severity of his service-connected right knee and left knee 
disabilities warrant higher disability ratings.  In March 
2006, the veteran submitted a copy of a February 2006 Social 
Security Administration (SSA) decision favorable to the 
veteran.  Although the veteran waived preliminary RO review 
of the new evidence, it is not clear whether the claims file 
includes medical evidence cited in the Social Security 
decision.  Such evidence may be pertinent not only to the 
knee issues, but also to the total rating based on individual 
unemployability issue as well.  See Murincsak v. Derwinski, 2 
Vet. App. 363, 370-72 (1992).  

Additionally, although VA examination of the knees was 
conducted in September 2004, the Board believes it 
appropriate to schedule another examination in view of the 
fact that the case must be returned for Social Security 
records.  

Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but he was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disabilities on appeal.  Since the appeal is being remanded 
for other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claims on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  The SSA should be requested to 
furnish copies of any and all 
administrative and medical records 
related to any application for disability 
benefits filed by the veteran.

3.  After completion of the above, the 
veteran should be scheduled for a VA 
examination to determine the current 
severity of his right and left knees.  
The claims folder must be made available 
to the examiner and reviewed in 
conjunction with the examination.  Any 
medically indicated tests, such as x-
rays, should be accomplished.  
Examination findings should be clearly 
reported to allow for application of VA's 
rating criteria for knee disabilities.  
The examiner should report range of 
motion and indicate (in degrees) the 
point at which pain is elicited.  The 
examiner should also report any 
additional functional loss due to 
weakness, fatigue or incoordination, 
including during flare-ups.  The examiner 
should also report whether there is 
evidence of recurrent subluxation or 
lateral instability of either knee and, 
if so, whether it is slight, moderate or 
severe. 

4.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and determine if 
the claims can be granted.  The veteran 
should be furnished an appropriate 
supplemental statement of the case and be 
afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




